DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Amendments to the claims filed on 06 September 2022 are herein acknowledged.  Claims 1-20 remain pending and are hereinafter examined on the merits. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 13, the Specification of the instant Application fails to disclose a “second gear is configured to rotate around the center line.” According to the Drawings, Figs. 4 and 7-8 show a gear-based drive mechanism. However, neither the written description nor the drawing disclose a “second gear [that] is configured to rotate around the center line.” Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Regarding Claims 14, the Specification of the instant Application fails to disclose a “fourth gear is configured to rotate around the center line.” According to the Drawings, Figs. 4 and 7-8 show a gear-based drive mechanism. However, neither the written description nor the drawing disclose wherein a “fourth gear [that] is configured to rotate around the center line.” Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 13, it is unclear what the Applicant deems as a “second gear [that] is configured to rotate around the center line.” According to the Drawings, Figs. 4 and 7-8 show a gear-based drive mechanism. However, neither the written description nor the drawing defines a “second gear [that] is configured to rotate around the center line.” For the purpose of advancing the prosecution, Examiner will assume that the phrase “second gear is configured to rotate around the center line” may refer to any gears in the system.
Regarding Claims 14, it is unclear what the Applicant deems as a “fourth gear [that] is configured to rotate around the center line.” According to the Drawings, Figs. 4 and 7-8 show a gear-based drive mechanism. However, neither the written description nor the drawing defines a “fourth gear [that] is configured to rotate around the center line.” For the purpose of advancing the prosecution, Examiner will assume that the phrase “fourth gear is configured to rotate around the center line” may refer to any gears in the system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1) in view of Saeki (US 2017/0079614 A1) and in view of Zhai (US 2018/0064415 A1).
Regarding Claim 1, Nygaard discloses a three-dimensional (3-D) endocavity ultrasound probe (Fig. 8b, [0107], wherein an ultrasound probe “with a sagittal field of view 813 and a transverse field of view 814” is shown), comprising: 
an instrument holder ([0094] “Figs. 7c-d show a top-view and a side-view of a biopsy assembly. The biopsy assembly 706 comprises the needle guides and is detachable from the ultrasound probe 700.”), including: 
a channel configured to guide an instrument ([0097] wherein “instruments inserted into the channels 717 and 712 can protract to follow the biopsy paths into the tissue under examination”); 
an elongate shaft (Figs. 7a, 7b, [0092] wherein “The probe comprises an elongated shaft 702 with a recess 703”), including: 
a center line (Figs. 7a, 7b, wherein a centerline can be defined along the longitudinal axis of the shaft 702); 
a first side (Fig. 7b. the top of the 702); 
a second opposing side with a recess configured to receive the instrument holder over the center line (Fig. 7b, the bottom of the shaft 702; Figs. 7b, 7c, wherein the biopsy assembly/instrument guide 706 coincide with the centerline when attached to the probe that can be interpreted as being placed over the centerline); and 
… an electrical interconnect ([0091] “The probe will typically comprise electronic circuitry”; Fig. 7a shows the ultrasound probe 700 and shaft of the probe 702), …; a probe head disposed at an end of the shaft (Fig. 7a, wherein the left of the figure indicates the probe head; see also Fig. 8b for further details regarding the probe head including the fields of view 813 and 814), wherein the probe head includes: 
a … support (Fig. 8a, Spherical part at the end of the probe, and adjacent parts, that support the transducer arrays); and 
a transducer array (Fig. 4, [0073] “a single array 104”; [0075] “a second transducer array 405”) …;
… thereby providing an instrument path in-plane with a sagittal plane of the elongate shaft (Fig. 8b, [0107] “a sagittal field of view 813”; [0106] “the biopsy path 812”; Fig. 8b, wherein the biopsy path is in-plane with a sagittal plane of the elongate shaft as depicted in the figure).
However, Nygaard is silent as to a drive system, [including electrical components] … , disposed in the first side and not over the center line … a rotatable support wherein the drive system is configured to rotate the rotatable transducer array support thereby rotating the transducer array, and the channel extends along the center line.
In a similar field of endeavor, Saeki discloses a drive system, [including electrical components] (Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to the transducer; Fig. 1, wherein the shaft 1c with the elongate shaft of the probe is disposed off-center of a center-line of the elongate shaft on one side) … , disposed in the first side and not over the center line … a rotatable support wherein the drive system is configured to rotate the rotatable transducer array support thereby rotating the transducer array (Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to the transducer; Fig. 1, wherein the shaft 1c with the elongate shaft of the probe is disposed off-center of a center-line of the elongate shaft on one side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Nygaard, to include a drive mechanism, like taught by Saeki, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
In a similar field of endeavor, Zhai further teaches a channel that extends along the center line of an elongate shaft of a probe ([0035] wherein “The needle guide [can be] a tube within the catheter … . The tube extends along a longitudinal path or extent of the catheter … . The tube may be angled so that the needle … leaves the housing … to extend the tip to the field of view”; see also Figs. 3 and 4, wherein the path extends along the center line of the catheter/shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle guide and the needle path, as taught by Nygaard, to include a path that extends along the center line of an elongate shaft of a probe, like taught by Zhai, in order to provide a path within the probe that can extend through an array of acoustic transducers for performing interventional medical procedures by providing additional information regarding the position of the needle (see Zhai, Fig. 4). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Nygaard further discloses wherein the transducer array includes only a single array disposed in a direction along the center line (Fig. 2, wherein the transducer array only includes the single array 104 that is disposed along the center line.
Regarding Claim 3, Nygaard further discloses a 
However, Nygaard is silent as to wherein the support is rotatable.
In a similar field of endeavor, Saeki discloses a rotatable drive system including a rotatable support (Fig. 1, [0008] wherein “the small bevel gear 7a and the large bevel gear 7b mesh to swing the transducer main body 13”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe and the probe head, as taught by Nygaard, to include a rotatable drive mechanism, like taught by Saeki, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle assembly.
Regarding Claim 4, Nygaard further teaches a spherical support (Fig. 8a, Spherical part at the end of the probe, and adjacent parts, that support the transducer arrays; Fig. 5, wherein the transducer array 104 is curved and is affixed to a curved surface). Regarding the rotatable system, see the rejection under the parent claims, Claims 1-3.
Regarding Claim 5, Nygaard further teaches wherein the transducer array includes at least a first array and a second array (Fig. 4, [0073] “a single array 104”; [0075] “a second transducer array 405”).
Regarding Claim 6, Nygaard further teaches wherein the first array is disposed in a first direction along the center line (Fig. 4, wherein the first transducer 104 is disposed in a first direction along the center line/longitudinal axis 102; also regarding the position of the transducer, see the drawings of the instant Application, wherein part 304 is the transducer array).
Regarding Claim 7, Nygaard further teaches wherein the first array is disposed in a first direction along the center line (Fig. 8a, Spherical part at the end of the probe, and adjacent parts, that support the transducer arrays; Fig. 5, wherein the first transducer array 104 is curved and is affixed to a curved surface).
Regarding Claim 8, Nygaard further teaches wherein the second array is disposed in a second direction that is transverse to the center line (Figs. 4, 5, [0075] wherein “The transverse imaging is provided by a second transducer array 405 to provide a second image plane 406 transverse to the longitudinal axis of the elongated member”).
Regarding Claim 10, Nygaard further teaches wherein the rotatable support is a spherical segment (Fig. 8a, Spherical part at the end of the probe, and adjacent parts, that support the transducer arrays; Fig. 5, wherein the transducer array 104 is curved and is affixed to a curved surface; Regarding the rotatable system, see the rejection under the parent claims).
Regarding Claim 11, Nygaard further teaches wherein the second array is disposed in a second direction that is transverse to the center line (Figs. 4, 5, [0075] wherein “The transverse imaging is provided by a second transducer array 405 to provide a second image plane 406 transverse to the longitudinal axis of the elongated member”).

Claims 9 and 12 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1), in view of Saeki (US 2017/0079614 A1), in view of Zhai (US 2018/0064415 A1), and further in view of Kohler (US 2014/0005521 A1).
Regarding Claim 9, Nygaard in view of other teaches a rotatable support (see the relevant rejection under Claim 1). Nygaard further teaches wherein the support includes a flat side; and the second array is disposed on the … side (Fig. 4, wherein the spherical part that includes the first transducer 104 also includes an attachment/side on its right that receives the second transducer 405. 
However, Nygaard does not disclose explicitly whether the side/surface is a flat one.
Kohler discloses an ultrasound probe end with multiple transducer array surfaces formed on a curved surface that also includes a flat surface (Fig. 7, wherein a ring transducer array 702 is formed on a flattened surface of the support along with other transducer arrays 704 that are positioned around the circular probe head; [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable support, as taught by Nygaard and modified by others under Claim 1, to further include a flat side to receive an additional transducer array, like taught by Kohler, in order to provide additional fields of view (see Kohler, [0132] wherein the ring sensor provides a forward facing view in addition to the side facing views acquired by side-facing transducers).
Regarding Claim 12, Nygaard in view of other teaches a rotatable support (see the relevant rejection under Claim 1). Nygaard further teaches wherein the support includes a flat side; and the second array is disposed on the … side (Fig. 4, wherein the spherical part that includes the first transducer 104 also includes an attachment/side on its right that receives the second transducer 405. 
However, Nygaard does not disclose explicitly whether the side/surface is a flat one.
Kohler discloses an ultrasound probe end with multiple transducer array surfaces formed on a curved surface that also includes a flat surface (Fig. 7, wherein a ring transducer array 702 is formed on a flattened surface of the support along with other transducer arrays 704 that are positioned around the circular probe head; [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable support, as taught by Nygaard and modified by others under Claim 1, to further include a flat side to receive an additional transducer array, like taught by Kohler, in order to provide additional fields of view (see Kohler, [0132] wherein the ring sensor provides a forward facing view in addition to side facing views acquired by side-facing transducers).

Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1), in view of Saeki (US 2017/0079614 A1),  in view of Zhai (US 2018/0064415 A1), in view of Takano (US 5,090,414 A), and further in view of Havel (US 20170042508 A1).
Regarding Claim 13, Nygaard is silent as to wherein the drive system includes: a shaft with a first end and a second end and a first gear disposed on the first end; and, wherein the rotatable support includes: a second gear, wherein the first gear is configured to engage the second gear to rotate the rotatable support, and second gear is configured to rotate around the center line.
Saeki teaches wherein the drive system includes: a shaft with a first end and a second end (Fig. 1, shaft 1C) and a first gear disposed on the first end; and, wherein the rotatable support includes: a second gear, wherein the first gear is configured to engage the second gear to rotate the rotatable support (Fig. 1, wherein the rotation of the shaft 1C causes the rotation of gears 7a and 7b and the rotatable support), and second gear is configured to rotate around the center line (Fig. 1, wherein the 7b can be considered as being rotated around the center line; see also relevant rejections under 35 U.S.C. 112(b) as discussed above). Takano further teaches a transmission system within a shaft of an interventional ultrasound probe compatible with a biopsy needle assembly. In particular, Takano teaches a rotating shaft 14, and two gears 51 and 52 as depicted in Fig. 8 that are used to transfer the motor 31’s power through the gears and the shaft to the distal end of the probe (Fig. 8; Col. 5, Line 55 to Col. 6 Line 8). Havel further teaches a transmission mechanism for the distal end of an ultrasound probe wherein the gear-based mechanism allows the transducer and its attached gear to rotate radially around the longitudinal axis/center line of the shaft of the probe (Fig. 1, see the shaft 60, motor 100, and gears 77 and 79 that provide rotation for the transducer 28).
Therefore, as discussed above, Saeki in view of Takano and Havel, in combination, disclose a drive assembly including a shaft wherein a motor, and two gears can be positioned at the proximal end of the shaft and can operably communicate to two different gears positioned at the distal end of the shaft to rotate the rotational support. Havel further teaches modifying the distal end of the gear-based mechanism to provide rotations in other directions.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly, as taught by Nygaard and modified by others under Claim 1, to include a shaft and gears, like taught by Saeki and Takano, in order to provide a mechanism/gearbox to adjust and transfer the power through one end of the probe to the other end, to adjust the speed of the rotation, and to provide desired rotational movements for the imaging unit to collect images from a region of interest and its surroundings. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the probe/shaft, as taught by Nygaard in view of Saeki, to provide rotational movements for the ultrasound probe in other directions, like taught by Havel, in order to allow the transducer and its attached gear to rotate radially around the longitudinal axis/center line of the shaft of the probe to capture side-views, and collect images from tissues in the surroundings of the elongated shaft. 
Regarding Claim 14, Nygaard further discloses a handle (Fig. 8b, handle 801). However, Nygaard is silent as to a handle, wherein the handle includes: a third gear; and a motor configured to rotate the third gear, and wherein the shaft further includes: a fourth gear on the second end, wherein the third gear is configured to engage the fourth gear to rotate the shaft, and the fourth gear is configured to rotate around the center line.
As previously discussed under Claim 13, Nygaard in view of others as discussed under Claim 13 provides a drive mechanism with at least 4 gears including 2 gears at one end and 2 gears at the other end of a shaft to transmit the power from a motor to the imaging unit to provide rotation. Takano further discloses the fourth gear is configured to rotate around the center line (see Fig. 8, gears 51 and 52; see the relevant rejection under 35 U.S.C. 112(b) stated above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive assembly, as taught by Nygaard and modified by others under Claim 1, to include a motor and a third and a fourth gear, like taught by Saeki, Takano, and Havel, with the similar reasoning as provided under Claim 13.

Claims 15-17 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1), in view of Saeki (US 2017/0079614 A1),  in view of Zhai (US 2018/0064415 A1), and further in view of Havel (US 20170042508 A1).
Regarding Claim 15, Nygaard discloses a 3-D endocavity ultrasound probe (Fig. 8b, [0107], wherein an ultrasound probe “with a sagittal field of view 813 and a transverse field of view 814” is shown), comprising: 
a transducer array (Fig. 4, [0073] “a single array 104”; [0075] “a second transducer array 405”);
a shaft housing … (Figs. 7a, 7b, [0092] wherein “The probe comprises an elongated shaft 702 with a recess 703” which forms a housing),
an instrument holder ([0094] “FIGS. 7c-d show a top-view and a side-view of a biopsy assembly. The biopsy assembly 706 comprises the needle guides and is detachable from the ultrasound probe 700.”) with a channel configured to guide an instrument ([0097] wherein “instruments inserted into the channels 717 and 712 can protract to follow the biopsy paths into the tissue under examination”); … .
However, Nygaard is silent as to a drive system configured to rotate the transducer … the drive system is disposed off-center of a center-line of the shaft, and the channel is disposed along the center-line of the shaft, and the transducer array is configured to rotate around the center-line.
In a similar field of endeavor, Saeki discloses a drive system  … the drive system is disposed off-center of a center-line of the shaft, and the transducer array is configured to rotate around the center-line (Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to rotate transducer; Fig. 1, wherein a drive system connects a power source 1 through shaft 1c, and gears 7a-b to the transducer; Fig. 1, wherein the shaft 1c with the elongate shaft of the probe is disposed off-center of a center-line of the elongate shaft on one side; see also the relevant rejection under 35 USC 112(b) above). Havel further teaches a transmission mechanism for the distal end of an ultrasound probe wherein the gear-based mechanism allows the transducer and its attached gear to rotate radially around the longitudinal axis/center line of the shaft of the probe (Fig. 1, see the shaft 60, motor 100, and gears 77 and 79 that provide rotation for the transducer 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Nygaard, to include a drive mechanism, like taught by Saeki, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the probe/shaft, as taught by Nygaard in view of Saeki, to provide rotational movements for the ultrasound probe in other directions, like taught by Havel, in order to allow the transducer and its attached gear to rotate radially around the longitudinal axis/center line of the shaft of the probe to capture side-views, and collect images from tissues in the surroundings of the elongated shaft.
In a similar field of endeavor, Zhai further teaches a channel that disposed along the center line of a shaft of a probe ([0035] wherein “The needle guide [can be] a tube within the catheter … . The tube extends along a longitudinal path or extent of the catheter … . The tube may be angled so that the needle … leaves the housing … to extend the tip to the field of view”; see also Figs. 3 and 4, wherein the path extends along the center line of the catheter/shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle guide and the needle path, as taught by Nygaard, to include a path that extends along the center line of a shaft of a probe, like taught by Zhai, in order to provide a path within the probe that can extend through an array of acoustic transducers for performing interventional medical procedures by providing additional information regarding the position of the needle (see Zhai, Fig. 4). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 16, Nygaard further discloses wherein the transducer array includes a single array disposed in a direction along the center line (Fig. 2, wherein the transducer array only includes a single array 104 that is disposed along the center line).
Regarding Claim 17, Nygaard further teaches wherein the transducer array includes a first transducer array disposed along the center-line of the shaft (Fig. 4, wherein the first transducer 104 is disposed in a first direction along the center line/longitudinal axis 102; also regarding the position of the transducer, see the drawings of the instant Application, wherein part 304 is the transducer array) and a second transducer array disposed transverse to the center-line of the shaft (Figs. 4, 5, [0075] wherein “The transverse imaging is provided by a second transducer array 405 to provide a second image plane 406 transverse to the longitudinal axis of the elongated member”).

Claims 18-20 are rejected under 35 U.S.C. 103 as obvious over Nygaard (US 2010/0041996 A1) in view of Havel (US 20170042508 A1)..
Regarding Claim 18, Nygaard discloses a method, comprising: … a transducer array of an endocavity ultrasound probe … ([0001] “One application of ultrasound imaging has been in the medical field, and in particular, in endocavitary probes (e.g., biopsy guidance endocavitary probes)”; [0008] “This monitoring is typically carried out by means of a probe configured with a guide that guides the instrument along a predefined path”; see Figs. 8a, 8b regarding the ultrasound probe and the needle guide), wherein the endocavity ultrasound probe further includes a shaft housing (Figs. 7a, 7b shaft 702 of the probe) … and an instrument holder with a channel configured to guide an instrument (Figs. 7c, 7d, wherein a biopsy assembly is shown with channels 712 or 717 to guide an instrument; [0101]); 
advancing an instrument, via a guide, in a sagittal plane of the shaft ([0107] “bi-plane imaging with a sagittal field of view 813”; [0106] “the biopsy path 812”; Fig. 8b, wherein the biopsy path 813 is in a sagittal plane of the shaft; [0036] “needle guide is arranged to provide an angle between the needle, when inserted into the needle guide, and the longitudinal axis of the elongated member within the range of 10 to 50 degrees”); and 
acquiring 3-D ultrasound data with the … transducer array ([0107] “imaging with a sagittal field of view 813 and a transverse field of view 814” can be interpreted as 3D imaging using the transducer array in the probe head).
However, Nygaard is silent as to a rotatable transducer that rotates through planes along a direction of a long axis of a shaft of the probe and a drive system configured to rotate the transducer array.
In a similar field of endeavor, Havel teaches a rotatable transducer that rotates through planes along a direction of a long axis of a shaft of the probe and a drive system configured to rotate the transducer array (Fig. 1, see the shaft 60, motor 100, and gears 77 and 79 that provide rotation for the transducer 28 through planes along a direction of a long axis of a shaft of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe, as taught by Nygaard, to include a drive mechanism and a rotatable transducer, like taught by Havel, in order to provide a mechanism for adjusting the field of view of the imaging transducers during interventional medical procedures in the presence of other instruments such as a biopsy needle assembly. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 19, Nygaard further discloses wherein the transducer array includes a single array disposed along the center line of the shaft (Fig. 2, wherein the transducer array only includes a single array 104 that is disposed along the center line).
Regarding Claim 20, Nygaard further teaches wherein the transducer array includes a first transducer array disposed along the center-line of the shaft (Fig. 4, wherein the first transducer 104 is disposed in a first direction along the center line/longitudinal axis 102; also regarding the position of the transducer, see the drawings of the instant Application, wherein part 304 is the transducer array) and a second transducer array disposed transverse to the center-line of the shaft (Figs. 4, 5, [0075] wherein “The transverse imaging is provided by a second transducer array 405 to provide a second image plane 406 transverse to the longitudinal axis of the elongated member”).

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.  However, Examiner will address Applicant’s remarks with respect to the maintained rejections. 
	For example, regarding independent Claim 1, Applicant alleges that the rotation of the transducer, as taught by Saeki “would result in the swing of the transducer main body 13 in the up direction … and would eventually cause the transducer … to contact the shaft 1c.” (see Applicant’s Remarks, Pages 7-8). Examiner respectfully disagrees as the provided arguments are not commensurate with the scope of the claim and the claimed elements as recited under Claim 1 fail to preclude the claimed scenarios as stated in Remarks. By referring to Figs. 4, 7, and 8 of the Drawings, Applicant further alleges that “the transducer array can freely rotate as the drive shaft 440 does not inhibit rotation thereof.” (see Applicant’s Remarks, Page 8). Examiner respectfully disagrees. In response, Examiner notes that the additional limitations as disclosed in the Specification cannot be read into the claim. As such, the rejections under 35 U.S.C. 103 for Claims 1-12 are maintained.
	With regard to the first Office action: 
the objections have been revised in view of the amendments;
the rejections under 35 U.S.C. 112(b) have been revised in view of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                         

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793